Case 3:21-cv-00721-MMH-JBT Document 10 Filed 07/21/21 Page 1 of 2 PageID 356




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION


   FLORIDA COASTAL SCHOOL OF
   LAW, INC.,

               Plaintiff,

   v.                                         Case No. 3:21-cv-721-MMH-JBT

   MIGUEL CARDONA, in his official
   capacity as Secretary of the United
   States Department of Education,
   and UNITED STATES
   DEPARTMENT OF EDUCATION,

                Defendants.


                                NOTICE OF HEARING

         PLEASE TAKE NOTICE that the above styled cause is scheduled for a

   status conference TODAY, JULY 21, 2021, at 4:30 P.M., before the Honorable

   Marcia Morales Howard, United States District Judge.

         The hearing will be held by video teleconferencing using Zoom.        The

   Courtroom Deputy Clerk will separately send participants an Outlook

   invitation with the link, meeting ID, and password. Counsel for Plaintiff

   shall promptly notify counsel for Defendants of the hearing and shall

   provide the Zoom link to counsel. Information on how others can observe
Case 3:21-cv-00721-MMH-JBT Document 10 Filed 07/21/21 Page 2 of 2 PageID 357




   the    proceeding     can    be     found    on     the    Court’s    website,

   https://www.flmd.uscourts.gov/coronavirus-and-email-filing-information.

         Participants should dress in appropriate court attire and appear in front

   of an appropriate professional background. All persons are hereby reminded

   that pursuant to Local Rule 5.01, United States District Court, Middle District

   of Florida, “[n]o one may broadcast, televise, record, or photograph a judicial

   proceeding, including a proceeding by telephone or video.” Violation of these

   prohibitions may result in sanctions, including removal of court issued media

   credentials, restricted entry to future hearings, denial of entry to future

   hearings, or any other sanctions deemed necessary by the Court.

   DATE: July 21, 2021

                                                         FOR THE COURT:

                                                         By: s/ Jodi L. Wiles
                                                             Deputy Clerk


   ja
   Copies to:
   Counsel of Record




                                        -2-
